Citation Nr: 0930282	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  03-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1980 to August 
1980.  He also had subsequent service with the National Guard 
and periods of active duty for training (ACDUTRA).
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the medical 
evidence is in equipoise as to whether the Veteran's current 
right knee disability is related to active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
right knee disability was incurred in service.   38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

II.	Service Connection

The Veteran contends that his current right knee disability 
is related to several injuries that he incurred during his 
periods of ACDUTRA.  Specifically, he has stated that he 
suffered an injury playing basketball during a period of 
ACDUTRA in July 1985 and subsequently re-injured the knee 
during another period of ACDUTRA in June 1995 and has 
continued to experience knee pain since that time.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R.         § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494- 95 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."               38 C.F.R. § 
3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2008). 
INACDUTRA includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record clearly shows that the Veteran has a 
current disability.  The June 2009 VA examination report 
shows a diagnosis of degenerative arthritis, right knee.  
Element (1) of the Hickson analysis has been established.  

The Veteran's service records confirm that he suffered 
multiple injuries to the right knee.  A July 1985 disposition 
form notes that the Veteran was disabled as a result of 
performing military duties during the period of July 17, 1985 
to July 20, 1985.  Multiple records from July 1985 confirm 
that the Veteran was playing sports and twisted his right 
knee.  A July 1985 examination report shows an injury listed 
as a meniscal tear in the right knee during ACDUTRA.  The 
evidence reveals that the Veteran suffered an additional 
injury in June 1995 while performing ACDUTRA.  In a January 
1996 Report of Investigation form, it was noted that the 
Veteran struck his right knee against a vehicle in June 1995 
and the knee had minor swelling and tenderness.  More 
specifically, it was noted that the Veteran reportedly 
climbed into a 5-Ton truck to retrieve an item he needed to 
complete his mission and when climbing out of the truck, he 
struck his right knee against the vehicle.  The report noted 
that the injury was considered to be service-aggravated and 
in the line of duty injury.  Therefore, the element (2) of 
Hickson (incurrence of an injury during two separate periods 
of ACDUTRA) has been met.

As to element (3) of the Hickson analysis, the Board notes 
that there is positive and negative evidence with respect to 
the etiology of the Veteran's right knee disability.  

The Veteran was afforded a VA examination in January 2001.  
The Veteran reported that he hurt his knee in 1985 while 
playing basketball.  He also stated that he had a multi-
trauma motor vehicle accident in 1991, but could not remember 
if he had a right knee injury.  He also reported that in 
1995, he had a worker's compensation claim that he stated 
that he wasn't sure, but believed there was also a right knee 
injury.  However, he only received worker's compensation for 
his right foot.  An assessment of right knee status post 
strain July 1985 with question of re-injury in motor vehicle 
accident in 1991, worker's compensation injury in 1995; with 
recent arthroscopic debridement January 2001 with current 
normal x-rays.  

The examiner opined that the Veteran's current right knee 
complaints did not seem to be related to military service 
with the National Guard given his report of no restrictions 
or limitations and activities of daily living to include job.  
In an addendum to the January 2001 report, the examiner again 
opined that the Veteran's current complaints regarding his 
knees were unrelated to strains that he had while in the 
military.  The examiner explained that the x-rays taken of 
both knees on January 2001 were normal.  However, the 
examiner noted that the service records from 1985 present 
were not available as it relates to subjective knee 
complaints.  It was also noted that the Veteran had a history 
of multi-trauma accidents.  However, the Board acknowledges 
that the examiner did not have access to the Veteran's 
medical records and appeared to base the opinion on the 
Veteran's subjective reports that he may have had a right 
knee injury in a 1991 motor vehicle accident and that he 
wasn't sure whether he had a right knee injury for worker's 
compensation.  There is no medical evidence of such an 
accident or evidence of a worker's compensation injury in the 
claims file.  

The medical evidence also includes the most recent June 2009 
VA examination report.  The examiner reviewed the claims file 
including the service treatment records, post-service 
treatment records, and medical history.  The Veteran reported 
that the onset of his knee problem began with a service 
injury in 1985.  He sustained a basketball injury in 1985 and 
it continued to deteriorate and gave him quite a bit of 
trouble.  By June 1995, he re-injured the knee and was 
treated conservatively until he was discharged from the 
National Guard in 2000.  He had a knee arthroscopy done 
privately in 2001 for a meniscal tear and mild to moderate 
arthritis.  The x-ray report shows findings of severe 
degenerative changes of the patellofemoral articulation with 
moderate to severe narrowing of the lateral facet of that 
joint space and peripheral osteophytes.  The diagnosis was 
listed as degenerative arthritis, right knee.  

The examiner opined that it was at least as likely as not, at 
least 50% likelihood, that the Veteran's right knee 
disability began in the service and was causally related to 
the basketball injury in July 1985 and also to an injury 
sustained in June 1995.  The examiner's rationale for the 
positive opinion was based on the fact that the Veteran had 
no previous problems with his knee and did not appear to have 
a subsequent or intervening injury.  Regarding other specific 
questions, the examiner explained that the etiology of the 
knee was traumatic and degenerative and the severity was 
moderate.  

The Board has also considered the Veteran's documented 
history of right knee complaints.  In a February 1989 report 
of medical history, the Veteran checked yes as to having a 
trick knee and reported that he incurred a knee injury in 
1985.  A March 1992 record also shows that the Veteran 
reported pain in his right knee.  A December 1996 record 
stated that the Veteran's bad knee required corrective 
surgery.  In an April 1997 report of medical history, the 
Veteran checked yes as to having a trick knee.  The April 
1997 examination report shows that the Veteran's lower 
extremities were clinically evaluated as abnormal.  The 
examining physician noted that the Veteran's right knee was 
positive for medial and lateral joint pain and was positive 
for Lachman's sign and Drawer's sign.  In 1997, the Veteran 
was seen for recurrent pain and reported a re-injury in 1995.  
In an April 1998 record, the Veteran complained of right knee 
pain.  A September 1998 record shows a notation of arthritis 
of the right knee cap and degenerative joint disease of the 
right patellofemoral joint.

In reviewing the aforementioned evidence, the Board notes 
that when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the Veteran.  38 U.S.C.A. § 5107(b) (2008).  The 
Board finds that the evidence discussed herein is equally 
positive and negative as to whether the Veteran's right knee 
disability is the result of his injuries during ACDUTRA.  
Accordingly, the Board will resolve any reasonable doubt in 
favor of the Veteran and grant service connection for a right 
knee disability.  

ORDER

Entitlement to service connection for a right knee disability 
is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


